DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 Allowable Subject Matter
Claims 12, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The prior art does not teach:
 A method of bonding a first wafer and a second wafer, comprising: providing a first wafer including a first alignment diagnostic structure; providing a second wafer including a respective set of second alignment diagnostic structures comprising a central alignment diagnostic structure and peripheral alignment diagnostic structures that surround the central alignment diagnostic structure; overlaying the first wafer and the second wafer; applying opposite polarity voltage between the first alignment diagnostic structure and the central alignment diagnostic structure to electrostatically attract the first alignment diagnostic structure and the central alignment diagnostic structure; applying a same polarity current or voltage between the first alignment diagnostic structure and the peripheral alignment diagnostic structures to electrostatically repel the first alignment diagnostic structure from the peripheral alignment diagnostic structure; and bonding the second wafer to the first wafer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817      

/BRADLEY SMITH/Primary Examiner, Art Unit 2817